Citation Nr: 0708189	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left ankle impairment following tibial fracture, 
with history of left Achilles tendinitis (claimed as left 
ankle condition).

2.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a left tibial shaft 
fracture, with limited motion of knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to February 
1990 and from August 1997 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of the Louisville, Kentucky, Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
both postoperative residuals of a left tibial shaft fracture, 
with limited motion of knee, and for left ankle impairment 
following tibial fracture, with history of left Achilles 
tendinitis (claimed as left ankle condition) at a 10 percent 
disability rating, effective December 2, 2003.  Thereafter, 
the veteran moved to Arkansas and the No. Little Rock, 
Arkansas, RO assumed jurisdiction.  

In an August 2004 statement of the case, the RO increased 
both the veteran's service connected postoperative residuals 
of a left tibial shaft fracture, with limited motion of knee, 
and for left ankle impairment following tibial fracture, with 
history of left Achilles tendinitis (claimed as left ankle 
condition) to 20 percent disabling effective December 2, 
2003.

The veteran appeared at a hearing at the RO before the 
undersigned Law Judge in May 2005.  The transcript is of 
record. 


FINDINGS OF FACT

1.  The veteran's left ankle disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5271, 
the maximum rating for limitation of motion.  

2.  The veteran's left ankle disability is not shown to 
include ankylosis, malunion of the os calcis or astralgus, or 
astragalectomy.

3.  Examinations reveal no more than moderate knee impairment 
related to his tibia injury.

4.  The veteran's left tibia injury is manifested by 
limitation of motion that does not more nearly approximate 
flexion limited to 15 degrees or extension limited to 20 
degrees, and without evidence of ankylosis of the knee, 
instability of the knee, malunion of the tibia or fibula, or 
muscle involvement.

5.  The veteran has marked ankle impairment related to his 
tibia injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
a left ankle impairment following tibial fracture, with 
history of left Achilles tendinitis have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5271.

2.  The criteria for an initial 30 percent evaluation for a 
left tibia injury have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262, 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nonetheless, in a letter dated March 2004, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
This notice served to tell him to submit relevant records in 
his possession.  

There was a timing deficiency with the March 2004 letter, 
because it was provided after the initial evaluation of 
October 2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  However, the veteran did not receive notice 
about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claims for an 
increased rating are not being given the highest rating, no 
rating is being given and no effective date is being set.  He 
is, therefore, not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent comprehensive VA 
examinations in August 2003 and September 2006.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In June 2003, the veteran underwent an examination by the 
Medical Evaluation Board (MEB).  He presented with complaints 
of his left leg bothering him all of the time.  He reported 
sustaining a left tibia fracture in November 2002 that 
required an IM rod placement.  The veteran has received 
follow up treatment at the Army clinic for delayed union of 
his left tibia.  Although the veteran had complete healing of 
his postermedial and posterolateral cortex, there remained a 
radial lucency at the anterolateral cortex.  The veteran was 
unable to perform his duties as an 88M/Truck Driver secondary 
to the pain he felt in his leg.

On physical examination, the veteran had 5/5 muscle strength 
of his ankle and foot dorsiflexion and plantar-flexion.  X-
rays revealed interval healing of his tibial shaft fracture 
with the presence of a radial lucency of the anterolateral 
cortex.  The diagnosis was left leg pain status post IM 
fixation of the tibial shaft fracture that underwent delayed 
healing.

In August 2003, the veteran underwent a Physical Evaluation 
Board (PEB) examination regarding his left leg fracture.  A 
physical examination noted 5/5 ankle and foot strength.  A 
goniometer reading of the left knee revealed that on flexion, 
the veteran had 100 degrees of motion when active, 110 
degrees when passive, 98 degrees after 5 repetitions and a 
level of pain of 5/10.  On extension, the veteran had -5 
degrees of motion when active, 0 degrees when passive, -2 
degrees after 5 repetitions and a level of pain of 2/10.

Also in August 2003, the veteran underwent a VA examination.  
He presented with complaints of constant leg pain, walking 
with a limp, not being able to stand on his feet for longer 
than 20-30 minutes, not being able to bend and not being able 
to play the sports he enjoyed.  The veteran reported that 
prior to the military he did assembly line work but could not 
seek outside of the military.  The diagnosis was left leg 
pain status post IM fixation of the tibial shaft fracture 
that underwent delayed healing.

The functional assessment noted that the veteran walked with 
a limp and was unable to stand for a long period of time.  
There was a decreased range of motion of the left knee 
flexion and extension as well as right ankle dorsiflexion, 
platar flexion, inversion and eversion.  The prognosis for 
employment was fair but the veteran may need to obtain 
further training in order to find civilian employment in 
which physical capabilities/limitations versus job demands 
were optimally matched.  The veteran would need training to 
position him in a secondary job.

As a result of his fractured left tibia, the veteran had 4/5 
strength of his ankle and foot dorsiflexion and plantar 
flexion.

In March 2004, the veteran presented to the Hot Springs, 
Arkansas VA Medical Center (VAMC) with complaints that the 
rods placed in his left lower leg were bothering him.  

In March 2005, the veteran underwent x-rays of his tibia and 
fibula.  The x-rays demonstrated an intramedullary rod, but 
no unusual reaction about the rod.  There was no evidence of 
a new fracture.

In March 2006, the veteran presented to the VAMC with 
complaints that his left leg and knee were bothering him.  
The veteran also reported that he was depressed because he 
was unable to find a job at that time.  He stated that it was 
difficult for him to find something that he could do.  The 
diagnosis was depression and left knee and leg pain.  

Per the February 2006 Board remand, the veteran underwent a 
VA examination in September 2006.  The veteran reported 
fracturing his left leg in 2002 while stationed in Germany.  
He presented with complaints of pain when bending his knee.  
He reported aching throughout his leg which was 2-3 on a 
scale of 10.  The veteran stated that he last worked three 
weeks ago as a driver for an armored car company.  However, 
he stated that he had to bend his knee too much and therefore 
did not continue working. 

On examination, the veteran walked with a normal gait 
including heel and toe.  He did about 1/2 of a squat.  The 
range of motion for his left knee was 0 to 120 and 0 to 125 
for his right knee.  The motion was not painful.  His motor 
strength in the quads was 4 on the left and 5 on the right.  

On repeated testing after squatting ten times, the initial 
squat revealed 110 degrees of knee flexion.  He did 
experience some discomfort.

The examination of his foot and ankle revealed that he had 10 
degrees of dorsiflexion on the left and 20 degrees on the 
right.  For plantar flexion, he had 25 degrees on the left 
and 30 degrees on the right.  For inversion, he had 10 
degrees on the left and 20 degrees on the right.  The veteran 
had 5 degrees of eversion for both ankles.  

X-rays of his left ankle demonstrated osteoporosis of all of 
the bones with a healed distal tibia fracture noted which was 
perfectly aligned as well as an intramedullary rod in place 
which stopped short of an epiplocele scar of the distal 
tibia.  The ankle joint was preserved.

X-rays of the knee showed a small, bony density in the 
anterior portion of the knee where the rod was inserted.  The 
rod was properly located well under the joint line and there 
was evidence of motion proximally.  The knee joint was 
otherwise preserved.  There was a deformity of the fibula 
presumably from an old fracture he had in childhood.  

The examiner stated that the veteran did have left knee and 
left ankle loss of motion as he did have motor weakness.  He 
stated that his limb both in the knee and the ankle area 
would be expected to demonstrate weakened movement, excess 
fatigability and incoordination or pain with repeated use.  
However, this was not demonstrated during the office 
examination.  The veteran had no instability or lateral 
sublaxation.  He did not malunion or nonunion.  The examiner 
stated that his fracture was almost invisible.

Regarding the overall severity of the disability of the left 
knee and left ankle, the veteran did have limited motion and 
motor weakness.  He had aching discomfort in the proximal 
portion of his tibia where a pin had been placed.  This would 
be relieved by removal of the pin.

The examiner noted that the veteran could not run, squat or 
kneel.  However, he had no limitation on standing or sitting.  
The examiner stated that the veteran did not work, so it did 
not affect his usual occupation.  However, the veteran's 
daily activities were affected as he could not run, jump or 
squat.  He did not have painful motion.  While the examiner 
expected the veteran to have additional limitation following 
repetitive use, he was unable to demonstrate this at the 
examination.


I.  Entitlement to an initial evaluation in excess of 20 
percent for left ankle impairment following tibial fracture, 
with history of left Achilles tendinitis (claimed as left 
ankle condition).

Analysis

The veteran's left ankle disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5271, rating 
limitation of motion of the ankle.  This is the maximum 
rating for limitation of motion.  This diagnostic code 
provides a 10 percent evaluation for moderate limitation of 
motion and a 20 percent evaluation for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  
Normal range of motion for the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71a, Plate II. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Because the veteran's left ankle disability is not shown to 
include ankylosis, malunion of the os calcis or astralgus, or 
astragalectomy, consideration of increased evaluations under 
the diagnostic codes pertaining to these disabilities is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274.

Hence, the evidence does not reflect that the left ankle 
disability warrants an evaluation in excess of 20 percent 
under the rating criteria.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran was self employed prior to his unemployment.  The 
September 2006 VA examoiner concluded that inasmuch as the 
veteran is not currently employed, his disability is not 
causing marked interference with any current employment.  The 
disability has also not required any recent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227. See also 
VAOPGCPREC. 6-96.  


II.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a left tibial shaft 
fracture, with limited motion of knee.

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, as 20 percent disabled.  The veteran seeks a 
higher evaluation for his service connected for postoperative 
residuals of a left tibial shaft fracture, with limited 
motion of knee.

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 10 percent for malunion 
with slight knee or ankle disability; 20 percent for malunion 
with moderate knee or ankle disability; 30 percent for 
malunion with marked knee or ankle disability; and 40 percent 
for nonunion of the tibia and fibula, with loose motion, 
requiring brace.


Knee Impairment

Because DC 5262, impairment of the tibia and fibula, provides 
for evaluating disability of the ankle or knee, the Board has 
considered first the evidence regarding knee impairment.  

For an evaluation of the veteran's knee disability, the 
criteria for diagnostic code 5260 are as follows: Limitation 
of flexion of a leg warrants a noncompensable evaluation if 
flexion is limited to 60 degrees, a 10 percent evaluation if 
flexion is limited to 45 degrees, a 20 percent evaluation if 
flexion is limited to 30 degrees, or a 30 percent evaluation 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

The criteria for diagnostic code 5261 as follows: Limitation 
of extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate 
II.

Regarding his knee, there is no evidence of malunion or 
nonunion with marked knee disability, the only impairment 
that would warrant a rating higher than 20 percent under 
Diagnostic Code 5262.  Instead, the records demonstrate a 
moderate knee disability that warrants a 20 percent 
disability rating.

For evaluations related to the veteran's knee evaluated under 
Diagnostic Codes 5260 and 5261, the September 2006 VA 
examination indicated that the veteran had 120 degrees of 
flexion and 110 degrees of flexion after squatting ten times.

Therefore, the Board finds that the veteran's right knee 
impairment does not rise to the level of a "marked" 
disability.  None of the medical evidence of record documents 
that the veteran's knee motion is limited to a degree 
warranting assignment of a compensable rating pursuant to 
Diagnostic Code 5260 or 5261.  Though the veteran exhibited 
some decreased range of motion of flexion of the left knee in 
the most current VA examination, it was not enough to warrant 
a compensable rating.  Additionally, the VA examination also 
reported some findings of discomfort on range of motion of 
the left knee after the veteran squatted ten times.  However, 
the current 20 percent rating assignment itself contemplates 
the veteran's complaints of pain and discomfort with use of 
his lower extremities.  38 C.F.R. §§ 4.40, 4.45.

The Board notes that the competent medical evidence has not 
shown the presence of knee ankylosis, instability or 
dislocated or removed cartilage.  As such, a higher or 
separate rating under Diagnostic Codes 5256-5259 is also not 
warranted.  

Additionally, evaluation under Diagnostic Code 5003 is not 
warranted, because X-rays have not shown arthritis, as is 
required for a compensable evaluation under that diagnostic 
code.  38 C.F.R. § 4.71, Diagnostic Code 5003 (2006).

In addition, a higher rating is not warranted under DeLuca v. 
Brown, 8 Vet. App. at 204-7.  It was noted that the veteran 
experienced pain in his knee that affects his daily living as 
he is unable to run, squat or kneel.  However, he has no 
limitation in standing or sitting and does not have painful 
motion.  

Again, under the provisions of 38 C.F.R. § 3.321, in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

While the veteran is not currently employed, his disability 
is not causing marked interference with any current 
employment.  The veteran's left knee disability has not 
required any, much less frequent, periods of hospitalization.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Ankle Impairment

Again, because DC 5262, impairment of the tibia and fibula, 
provides for evaluating disability of the ankle or knee, the 
Board must now consider the evidence regarding ankle 
impairment.

The Board notes that the veteran currently receives a 20 
percent disability rating for his left ankle impairment 
following tibial fracture.  Under Diagnostic Code 5271, a 20 
percent disability rating requires marked limitation of 
motion.  

As the veteran has tibia impairment with marked ankle 
disability, the veteran therefore appears to have impairment 
that approximates the criteria for a 30 percent evaluation 
under Diagnostic Code 5262.  The veteran is not entitled to a 
disability rating in excess of 30 percent as the September 
2006 VA examiner concluded that he did not have nonunion of 
the tibia which would warrant a 40 percent disability rating.

This 30 percent rating assignment itself contemplates the 
veteran's complaints of pain and discomfort with use of his 
lower extremities.  38 C.F.R. §§ 4.40, 4.45.  Again, inasmuch 
as the veteran is not currently employed, his disability is 
not causing marked interference with any current employment.  
The veteran's left ankle disability has not required any, 
much less frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

The Board concludes that, a 30 percent rating is warranted 
for the veteran's postoperative residuals of a left tibial 
shaft fracture, with limited motion of knee, but that the 
preponderance of the evidence is against a rating in excess 
of 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2006). 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for left ankle impairment following tibial fracture, with 
history of left Achilles tendinitis (claimed as left ankle 
condition) is denied.

Entitlement to an initial evaluation of 30 percent for 
postoperative residuals of a left tibial shaft fracture, with 
limited motion of knee is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


